SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

569
CA 15-01762
PRESENT: SMITH, J.P., CARNI, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


MICHAEL R. EBELING, PLAINTIFF-APPELLANT,

                     V                                             ORDER

JOSHUA R. WALKER AND KEVIN J. KERL, INC.,
DOING BUSINESS AS CARMASTERS COLLISION &
GLASS, DEFENDANTS-RESPONDENTS.


LAW OFFICE OF J. MICHAEL HAYES, BUFFALO (J. MICHAEL HAYES OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

LIPPMAN O’CONNOR, BUFFALO (THOMAS D. SEAMAN OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Henry J.
Nowak, Jr., J.), entered July 7, 2015. The order denied the motion of
plaintiff for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties, and filed in the Erie County Clerk’s Office
on February 22, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   August 17, 2016                      Frances E. Cafarell
                                                Clerk of the Court